Exhibit 10.11

SPS COMMERCE, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

Adopted: March 10, 2016

Director annual retainer: Annual retainer, payable in case, of $31,000 per
director except for the chairperson who shall receive $45,000

Committee chairs annual retainer: Annual retainers, payable in cash, of:

 

Audit Committee:

   $ 17,000   

Compensation Committee:

     10,000   

Governance and Nominating Committee:

     7,000   

Committee member annual retainer: Annual retainers, payable in cash, of:

 

Audit Committee:

   $ 7,000   

Compensation Committee:

     5,000   

Governance and Nominating Committee:

     3,000   

Annual non-statutory stock option grants:

 

  •   To purchase up to $53,000 of common stock calculated as the grant date
fair value of the stock-based awards computed in accordance with FASB ASC 718 on
the date of the Company’s annual meeting of stockholders using the closing sale
price for a share of the Company’s common stock on the Nasdaq Global Market on
the date of the annual meeting of stockholders

 

  •   Granted to directors who are elected to the board at the annual meeting of
stockholders

 

  •   Exercise price per share equal to the closing sales price for a share on
the Nasdaq Global Market on the date of the annual meeting of stockholders

 

  •   Vest in four equal installments on the last day of each fiscal quarter
with the first vesting occurring on June 30, provided the recipient remains a
member of the board as of the vesting date

 

  •   Maximum term of seven years measured from the date of grant

Annual restricted stock grants:

 

  •   To acquire up to $53,000 of restricted common stock calculated by dividing
this amount by the closing sale price for a share of the Company’s common stock
on the Nasdaq Global Market on the date of the Company’s annual meeting of
stockholders

 

  •   Granted to directors who are elected to the board at the annual meeting of
stockholders

 

  •   Vests in four equal installments on the last day of each fiscal quarter
with the first vesting occurring on June 30, provided the recipient remains a
member of the board as of the vesting date

Reimbursement of expenses: The Company shall reimburse directors for reasonable
expenses incurred in connection with attending board and committee meetings.

Initial non-statutory stock option grants: Each director receives a
non-statutory stock option grant to purchase up to $111,000 of common stock
calculated as the grant date fair value of the stock-based awards computed in
accordance with FASB ASC 718 in connection with initial appointment or election
to the board. The grant is made on the date of initial appointment or election
to the board. Exercise price per share equal to the closing sales price for a
share on the Nasdaq Global Market on the effective date of the appointment or
election of the director. Vest in equal monthly installments commencing on the
first day of the calendar month following the initial appointment or election to
the board, provided the recipient remains a member of the board as of the
vesting date. Maximum term of seven years measured from the date of grant.